DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2018-0053136, of which an English translation is attached) in view of Namba et al. (WO 2012/096038, of which an English translation is attached).
In regard to claim 1, Lee discloses a display panel, comprising (see e.g. Figure 2b): 
a cover plate 170 having a bonding surface and a non-bonding surface, the non-bonding surface facing opposite to the bonding surface; 
the cover plate 170 having a main body area and an edge area on the non- bonding surface, the edge area surrounding the main body area; 
the cover plate 170 further having a filling groove in the edge area (i.e. region where 172 is located); 
an adhesive layer 180 covering the bonding surface of the cover plate 172.
a light-shielding glue filled in the filling groove.
However, Namba et al. discloses (see e.g. Figure 3):
a light-shielding glue 3 filled in the filling groove.
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with a light-shielding glue filled in the filling groove.
	Doing so would provide an art recognized equivalent material for achieving a light shading region in the periphery.
	In regard to claim 2, Lee, in view of Namba et al., disclose the limitations as applied to claim 1 above, but fails to explicitly disclose 
wherein a depth of the filling groove ranges from 20 to 30µm.
However, Namba et al. does disclose the depth of the concave portion is set to a thickness of the light shielding material that will sufficiently shield light (see e.g. page 2, lines 8-11 after Description of Embodiments). One of ordinary skill in the art would recognize using wherein a depth of the filling groove ranges from 20 to 30µm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee, in view of Namba et al., with wherein a depth of the filling groove ranges from 20 to 30µm.
Doing so would provide adequate shielding of unwanted light leakage from the backlight.
In regard to claim 3, Lee discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a thickness of the light- shielding glue is equal to a depth of the filling groove.
However, Namba et al. discloses
wherein a thickness of the light- shielding glue 3 is equal to a depth of the filling groove (see e.g. Figure 3).
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with wherein a thickness of the light- shielding glue is equal to a depth of the filling groove.
Doing so would provide adequate shielding of unwanted light leakage from the backlight.
In regard to claim 4, Lee discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the light-shielding glue is ink.
However, Namba et al. discloses
wherein the light-shielding glue is ink (see e.g. page 3, first full paragraph).
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with wherein the light-shielding glue is ink.
Doing so would provide an art recognized equivalent material for achieving a light shading region in the periphery.
In regard to claim 5, Lee discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the display panel further comprises: a scratch-resistant layer covering the light-shielding glue and the non- bonding surface of the cover plate.
However, Namba et al. discloses
wherein the display panel further comprises: a scratch-resistant layer 4 covering the light-shielding glue 3 and the non- bonding surface of the cover plate (see e.g. Figure 3).
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with wherein the display panel further comprises: a scratch-resistant layer covering the light-shielding glue and the non- bonding surface of the cover plate.
Doing so would prevent unwanted scratches to the display surface.
In regard to claim 6, Lee discloses the limitations as applied to claim 1 above, and
wherein material of the adhesive layer comprising an optical adhesive (see e.g. page 5, second to last paragraph).
In regard to claim 7, Lee discloses a manufacturing method of a display panel, comprising following steps of (see e.g. Figure 3): 
providing a cover plate 170, the cover plate 170 having a bonding surface and a non-bonding surface, the non-bonding surface facing opposite to the bonding surface; 
wherein the cover plate 170 has a main body area and an edge area on the non-bonding surface, and the edge area surrounds the main body area;
forming an adhesive layer 180 on the bonding surface of the cover plate 170.
Namba et al. fails to disclose 
forming a filling groove in the edge area of the cover plate; 
8filling a light-shielding glue in the filling groove; and forming an adhesive layer on the bonding surface of the cover plate.
However, Namba et al. discloses (see e.g. Figures 1-3):
forming a filling groove 2 in the edge area of the cover plate 1; 
8filling a light-shielding glue 3 in the filling groove 2.
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with forming a filling groove in the edge area of the cover plate; 8filling a light-shielding glue in the filling groove.
	Doing so would provide an art recognized equivalent method for providing a material for achieving a light shading region in the periphery.
In regard to claim 8, Lee discloses the limitations as applied to claim 7 above, but fails to disclose
wherein after the step of forming the light-shielding glue, the manufacturing method further comprises a following step of: forming a scratch-resistant layer on the non-bonding surface of the cover plate.
However, Namba et al. discloses (see e.g. Figures 1-3):
wherein after the step of forming the light-shielding glue 3, the manufacturing method further comprises a following step of: forming a scratch-resistant layer 4 on the non-bonding surface of the cover plate 1.
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with wherein after the step of forming the light-shielding glue, the manufacturing method further comprises a following step of: forming a scratch-resistant layer on the non-bonding surface of the cover plate.
Doing so would prevent unwanted scratches to the display surface.
In regard to claim 9, Lee, in view of Namba et al., disclose the limitations as applied to claim 7 above, but fails to explicitly disclose 
wherein a depth of the filling groove ranges from 20 to 30µm.
However, Namba et al. does disclose the depth of the concave portion is set to a thickness of the light shielding material that will sufficiently shield light (see e.g. page 2, lines 8-11 after Description of Embodiments). One of ordinary skill in the art would recognize using wherein a depth of the filling groove ranges from 20 to 30µm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee, in view of Namba et al., with wherein a depth of the filling groove ranges from 20 to 30µm.
Doing so would provide adequate shielding of unwanted light leakage from the backlight.
In regard to claim 10, Lee discloses a display device, comprising: 
a display panel, comprising (see e.g. Figure 2b): 
a cover plate 170 having a bonding surface and a non-bonding surface, the non-bonding surface facing opposite to the bonding surface; 
the cover plate 170 having a main body area and an edge area on the non- bonding surface, the edge area surrounding the main body area; 
the cover plate 170 further having a filling groove in the edge area (i.e. region where 172 is located);
an adhesive layer 180 covering the bonding surface of the cover plate  170. 
Lee fails to disclose 
a light-shielding glue filled in the filling groove.
However, Namba et al. discloses (see e.g. Figure 3):
a light-shielding glue 3 filled in the filling groove.
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with a light-shielding glue filled in the filling groove.
	Doing so would provide an art recognized equivalent material for achieving a light shading region in the periphery.
In regard to claim 11, Lee, in view of Namba et al., disclose the limitations as applied to claim 10 above, but fails to explicitly disclose 
wherein a depth of the filling groove ranges from 20 to 30µm.
However, Namba et al. does disclose the depth of the concave portion is set to a thickness of the light shielding material that will sufficiently shield light (see e.g. page 2, lines 8-11 after Description of Embodiments). One of ordinary skill in the art would recognize using wherein a depth of the filling groove ranges from 20 to 30µm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee, in view of Namba et al., with wherein a depth of the filling groove ranges from 20 to 30µm.
Doing so would provide adequate shielding of unwanted light leakage from the backlight.
In regard to claim 12, Lee discloses the limitations as applied to claim 10 above, but fails to disclose
wherein a thickness of the light- shielding glue is equal to a depth of the filling groove.
However, Namba et al. discloses
wherein a thickness of the light- shielding glue 3 is equal to a depth of the filling groove (see e.g. Figure 3).
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with wherein a thickness of the light- shielding glue is equal to a depth of the filling groove.
Doing so would provide adequate shielding of unwanted light leakage from the backlight.
In regard to claim 13, Lee discloses the limitations as applied to claim 10 above, but fails to disclose
wherein the light-shielding glue is ink.
However, Namba et al. discloses
wherein the light-shielding glue is ink (see e.g. page 3, first full paragraph).
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with wherein the light-shielding glue is ink.
Doing so would provide an art recognized equivalent material for achieving a light shading region in the periphery.
In regard to claim 14, Lee discloses the limitations as applied to claim 10 above, but fails to disclose
wherein the display panel further comprises: a scratch-resistant layer covering the light-shielding glue and the non- bonding surface of the cover plate.
However, Namba et al. discloses
wherein the display panel further comprises: a scratch-resistant layer 4 covering the light-shielding glue 3 and the non- bonding surface of the cover plate (see e.g. Figure 3).
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with wherein the display panel further comprises: a scratch-resistant layer covering the light-shielding glue and the non- bonding surface of the cover plate.
Doing so would prevent unwanted scratches to the display surface.
In regard to claim 15, Lee discloses the limitations as applied to claim 10 above, and
wherein material of the adhesive layer comprising an optical adhesive (see e.g. page 5, second to last paragraph).
In regard to claim 16, Lee discloses the limitations as applied to claim 10 above, and
wherein the display panel is made by a manufacturing method of the display panel, the manufacturing method comprises following steps of: providing the cover plate 170, the cover plate 170 having the bonding surface and the non-bonding surface, the non-bonding surface facing opposite to the bonding surface; wherein the cover plate 170 has the main body area and the edge area on the non-bonding surface, and the edge area surrounds the main body area; and forming an adhesive layer 180 on the bonding surface of the cover plate 170.
Lee fails to disclose
forming the filling groove in the edge area of the cover plate; filling the light-shielding glue in the filling groove.
However, Namba et al. discloses(see e.g. Figures 1-3):
forming a filling groove 2 in the edge area of the cover plate 1; 
8filling a light-shielding glue 3 in the filling groove 2.
Further, it is noted that the product by process limitation, “ . . . wherein the display panel is made by a manufacturing method of the display panel, the manufacturing method comprises following steps of . . . ” has been fully considered by the examiner.   However, it is further noted that the patentability of a product does not depend on its method of production (see e.g. MPEP 2113).
Given the teachings of Namba et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee with forming the filling groove in the edge area of the cover plate; filling the light-shielding glue in the filling groove.
	Doing so would provide an art recognized equivalent method for providing a material for achieving a light shading region in the periphery.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871